DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-13 and 15-19 are pending.
Claims 3 and 14 are cancelled.


Examiner’s Statement of Reason for Allowance
Claims 1-2, 4-13 and 15-19 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Salama et al. (USPGPUB 2015/0058061) discloses an energy management and optimization system for smart grids is proposed to manage available zonal tools and resources to fulfill the objectives of a decision maker. The present invention is based on an efficient energy management system that monitors and manages the power of a zonal segment of the power system, at a flexible scale while taking into account the nature and characteristics of the zone. The system can be easily integrated with existing single unit and whole system, Bacila et al (USPGPUB 2013/0231094) discloses an apparatus is provided with a first receiver for receiving changing information relating to a plurality of different sets of data such as financial data and a second receiver for receiving said changing information in synchronism with said first receiver means. A data base is provided to store information received by the first 
Claim 1, as grid components, at least sources, loads, lines, sensor, switching and converter components which are connected to one another in a starting topology, wherein, on the basis of property variables of the grid components and predefinable regulation limits, a) the grid components are combined in a plurality of local, self-regulating functional groups, and b) each local functional group is assigned regulation processes comprising actions which are carried out upon reaching trigger criteria for 
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119